UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q/A Amendment No. 2 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54086 CHINA EXECUTIVE EDUCATION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-3268300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou 310005 People’s Republic of China (Address of principal executive offices, Zip Code) (+86) 0571-8880-8109 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of November18, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value CHINA EXECUTIVE EDUCATION CORP. Quarterly Report on Form 10-Q Three and Nine Months Ended September 30, 2011 TABLE OF CONTENTS Page Explanatory Note 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risks Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. [Removed and Reserved.] 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 SIGNATURES 33     i EXPLANATORY NOTE This Amendment No.2 to China Executive Education Corp.’s (the “Company”) Quarterly Report on Form 10-Q/A for the quarterly period ended September 30, 2011 is being made for the sole purpose to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q Amendment No. 1. This Form 10-Q Amendment No. 2speaks as of the original filing date of the Form 10-Q/A, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q Amendment No. 1. 1 PART I. FINANCIAL INFORMATION. ITEM 1. FINANCIAL STATEMENTS. CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES PAGES Consolidated balance sheets 3 Consolidated statements of operations and comprehensive loss 4 Consolidated statements of cash flows 5 Notes to consolidated financial statements 6– 22 2 CHINA EXCUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT SEPTEMBER 30, 2, 2010 (Stated in US Dollars) September 30, 2011 December 31, 2010 ASSETS (Unaudited) (Restated - note 2) Current assets: Cash and cash equivalents - restricted cash $ $ Cash and cash equivalents - unrestricted cash Advance to vendors Receivables from shareholder Other receivables Total current assets $ $ 　 　 Property, plant and equipment, net Deferred tax asset 　 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY 　 　 　 　 Current liabilities: 　 Customer deposits $ $ Accrued expense - 　 Deferred revenue Other payables 　 Income taxes payable - Total current liabilities $ $ 　 　 　 　 Deferred revenue Total liabilities $ $ Commitments -　 - 　 　 　 　 Stockholders’ Deficiency 　 　 　 Common stock, $0.001 par value, 75,000,000 shares authorized 22,834,100 sharesand22,834,100 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively $ $ 　 Additional paid-in capital 　 Statutory surplus - - 　 Accumulated deficits ) ) 　 Accumulated other comprehensive loss ) ) 　 Total stockholders’ deficiency $ ) $ ) 　 　 　 　 　 Total Liabilities and Stockholders’ Deficiency $ $ See accompanying notes to consolidated financial statements 3 CHINA EXCUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) For the three months ended September 30 For the nine months ended September 30, 　(Unaudited) (Restated - note 2) (Unaudited) (Restated - note 2) Revenues 　 $ $ $ 　 $ Cost of revenue 　 　 　 　 　 Gross profit 　 　 　 　 　 　 　 　 　 　 　 　 　 　 　 Operating expenses 　 　 　 　 　 　 　 　 　 Selling expenses 　 　 　 　 　 General and administrative expense 　 　 　 　 　 Total operating expenses 　 　 　 　 　 　 　 　 　 　 　 　 　 　 　 Income from operations 　 ) 　 ) 　 ) 　 　 ) 　 　 　 　 　 　 　 　 　 　 Other income (expenses) 　 　 　 　 　 　 　 　 　 Interest income 　 　 　 　 　 Other income (expenses) 　 ) 　 ) 　 　 　 ) Total other income(expenses) 　 　 ) 　 　 　 ) 　 　 　 　 　 　 　 　 　 　 Loss before income taxes 　 ) 　 ) 　 ) 　 　 ) 　 　 　 　 　 　 　 　 　 　 Provision for income taxes/(income tax benefits) 　 ) 　 　 　 　 　 　 　 　 　 　 　 　 　 　 Net loss 　 ) 　 ) 　 ) 　 　 ) Foreign currency translation loss 　 ) 　 ) 　 ) 　 　 ) Comprehensive loss 　 ) 　 ) 　 ) 　 　 ) Total comprehensive loss 　 $ ) $ ) $ ) 　 $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding $ Cash dividends per common share $
